Citation Nr: 0822848	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial rating higher then the current 10 
percent for service-connected left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active military service from August 1981 to 
August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  A transcript of these proceedings 
has been associated with the veteran's claims file.  

The Board notes that, at the September 2006 Board hearing, 
the veteran and his representative withdrew the claim of a 
compensable rating for the service-connected hypertension.  

In September 2007, the Board increased the initial rating for 
the veteran's service-connected bilateral pes planus to 10 
percent disabling and remanded the issues of higher initial 
rating for the service-connected left knee disability and 
service connection for a claimed right knee condition, for 
further development of the record.  

In February 2008, the RO granted service connection for right 
knee degenerative joint disease, claimed as osteoarthritis.  

As the claim for a higher initial rating for the service-
connected left knee disability involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).  




FINDINGS OF FACT

The service-connected left knee disability currently is not 
shown to be manifested by limitation of flexion to 30 degrees 
flexion or a separate limitation of extension to 10 degrees, 
moderate instability, subluxation or incoordination.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters and notices provided to the veteran dated in May 
2005, March and May 2006, October 2007, and January 2008, the 
RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice regarding the disability rating 
and effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
his left knee; and under the circumstances, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claim.  In addition, the 
Board notes that his matter has been remanded for further 
development, to include an additional VA examination.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  




II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the service-connected left knee disability  is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5260.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from no percent to 50 percent disabling, depending 
on the degree of limitation of flexion and/or extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A maximum 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  A maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  

The veteran's disability may also be evaluated under 
Diagnostic Code 5257.  Under these criteria, impairment of 
the knee, to include recurrent subluxation or lateral 
instability will be evaluated as 10 percent disabling if 
slight.  A 20 percent evaluation is awarded for a moderate 
disability.  A 30 percent evaluation is awarded if it is 
found to be severe.  

The Board also notes that, under Diagnostic Code 5010, 
arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

The medical evidence in this case includes VA examinations 
dated in May 2005 and January 2008.  

The May 2005 examiner noted the veteran's medical history and 
symptoms.  Both knees were examined and the veteran was noted 
to have a very small effusion in the left knee.  There was no 
joint line tenderness and no instability to varus, valgus, 
anterior or posterior stresses of either knee.  

The veteran extended both knees to 0 degrees, and the left 
knee flexed to 90 degrees.  A May 2005 x-ray study showed 
that the left knee had varus deviation and a subchondral cyst 
at the medial femoral condyle; there was loss of joint space 
and degenerative spurs involving all compartments, but no 
joint effusion.  The veteran was diagnosed with degenerative 
joint disease of the left knee, moderately severe.  

The veteran was again examined by VA in January 2008.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination.  The veteran's medical 
history of the left knee history was noted briefly.  

Upon examination, bilateral extension was to 0 degrees with 
pain present only on the left.  Bilateral flexion was 
measured at 90 degrees with end-of-range pain present.  The 
range of motion was not additionally limited following 
repetitive use on examination.  There was crepitus, severe, 
on both knees, otherwise the knees were negative for Lachman 
test, drawer test, and varus valgus stress testing.  There 
was no tenderness on palpation and the McMurry test was 
negative.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the service-
connected left knee disability.  Under Diagnostic Codes 5260 
and 5261, limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees extension must be present to 
warrant a higher evaluation.  

In this case, the VA examiners found flexion of approximately 
90 degrees, with pain indicated at the extremes.  There was 
no indication that extension was limited.  In addition, while 
degenerative changes were noted, the veteran's left knee was 
found to have no joint laxity or instability, warranting no 
higher evaluation under Diagnostic Code 5257.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the veteran was not noted to have flare-ups, and the 
examinations revealed no additional diminution with 
repetition, and no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
impractical or otherwise inadequate for the purpose of 
evaluating the severity of  the knee disability, so as to 
warrant referral to the RO for consideration of an assignment 
of a higher evaluation on an extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) for any period since service connection 
was established, there is no showing that the veteran's 
disability has necessitated frequent periods of 
hospitalization, or that the disability has obviated or 
otherwise rendered impractical the application of these 
criteria.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An initial rating higher then the current 10 percent for the 
service-connected left knee disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


